            Case 2:18-bk-21885-BB                      Doc 79 Filed 08/07/19 Entered 08/07/19 16:18:02                                                   Desc
                                                        Main Document     Page 1 of 5


 Attorney or Party Name, Address, Telephone & FAX                                  FOR COURT USE ONLY
 Nos,,State Bar No. & Email Address

 Daniel J. Weintraub, SBN 132111
 James R. Selth, SBN 123420
 Crystle J. Lindsey, SBN 281944
 WEINTRAUB & SELTH, APC
 11766 Wilshire Boulevard, Suite 1170
 Los Angeles, CA 90025
 Telephone: (310) 207-1494
 Facsimile: (310) 442-0660
 Email: crystle@wsrlaw.net




      Individual appearing without attorney
      Former Attorneys for: Debtor and Debtor In Possession

                                                      UNITED STATES BANKRUPTCY COURT
                                                       CENTRAL DISTRICT OF CALIFORNIA

 In re:                                                                            CASE NO.: 2:18-bk-21885-BB
                                                                                   CHAPTER 11
 Andrew Stephen Hennigan
                                                                                         NOTICE OF HEARING ON APPLICATION FOR
                                                                                                       PAYMENT OF:
                                                                                              INTERIM FEES AND/OR EXPENSES
                                                                                               FINAL FEES AND/OR EXPENSES
                                                                   Debtor(s).
                                                                                                 [11 U.S.C. § 331 OR § 330]


TO ALL INTERESTED PARTIES: NOTICE IS GIVEN that on the following date and time and in the indicated courtroom,
the following Applicant(s) will move this court for an order approving a fee and/or expense application(s):

1. Application Information:      See attached page for information on additional applicants
    a. Name of Applicant (specify): Weintraub & Selth, APC
    b. Amount of fees requested: $ 23,724.00
    c. Amount of costs requested: $ 479.37
    d. Period covered by Application (specify): February 27, 2019 - August 5, 2019
    e. Address of Applicant (specify): 11766 Wilshire Blvd., Suite 1170, Los Angeles, CA 90025
    (If more than one application is included in this notice, attach a separate sheet stating the above information for each
         Applicant)

 2. Hearing Date: 09/04/2019         Time:    2:00 PM  Courtroom:                                          1539                      Floor: 15th
           255 East Temple Street, Los Angeles, CA 90012                                                     411 West Fourth Street, Santa Ana, CA 92701
           21041 Burbank Boulevard, Woodland Hills, CA                                                       1415 State Street, Santa Barbara, CA 93101
           91367
           3420 Twelfth Street, Riverside, CA 92501

 3.       Deadline for Opposition Papers: If you wish to object to the application(s), you must file a written objection with
          the court and serve a copy of it upon the Applicant(s), the Debtor's attorney, and trustee's attorney, if any, no less
          than 14 days prior to the above hearing date. If you fail to file a written objection to the application(s) within such


                     This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                                  Page 1              F 2016-1.1.NOTICE.HEARING.APP.FEES
         Case 2:18-bk-21885-BB                     Doc 79 Filed 08/07/19 Entered 08/07/19 16:18:02                                                   Desc
                                                    Main Document     Page 2 of 5
      time period, the court may treat such failure as a waiver of your right to object to the application(s) and may
      approve the application(s). If you wish to review the full application(s), you may review the application(s) on file with
      the court or obtain a copy from Applicant(s).

 4.   Deadline for Filing Other Professional Fee Applications: If the above application(s) are for payment of interim
      fees, pursuant to LBR 2016-1, other professional persons retained pursuant to court approval may also seek
      approval of interim fees at this hearing, provided that they file and serve their applications in a timely manner.
      Unless otherwise ordered by the court, hearings on interim fee applications will not be scheduled less than 120
      days apart.


 Date:     August 7, 2019                                                    Weintraub & Selth, APC
                                                                             Print name of law firm

                                                                             /s/ Crystle J. Lindsey
                                                                             Signature

                                                                             Crystle J. Lindsey
                                                                             Print name of attorney




                 This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                              Page 2              F 2016-1.1.NOTICE.HEARING.APP.FEES
            Case 2:18-bk-21885-BB                  Doc 79 Filed 08/07/19 Entered 08/07/19 16:18:02                                     Desc
                                                    Main Document     Page 3 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                        11766 Wilshire Blvd., Suite 1170, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled NOTICE OF HEARING ON APPLICATION FOR PAYMENT
OF: FINAL FEES AND/OR EXPENSES will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On August 7, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

OUST: Office of the United States Trustee, 915 Wilshire Blvd., Ste. 1850, Los Angeles, CA 90017
DEBTOR: Andrew Stephen Hennigan, 690 Harbor Street, Apt. 3, Venice, CA 90291-5520

                                                                                        X Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 7, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA ATTORNEY SERVICE/PERSONAL DELIVERY:
    JUDGE: The Hon. Sheri Bluebond, 255 E. Temple Street, Suite 1534, Los Angeles, CA 90017

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


August 7, 2019                    Brian Reed                                                   /s/ Brian Reed
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-21885-BB      Doc 79 Filed 08/07/19 Entered 08/07/19 16:18:02       Desc
                            Main Document     Page 4 of 5



        ADDITIONAL SERVICE INFORMATION (if needed):

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
      (NEF):

FORMERLY ON BEHALF OF DEBTOR: Nina Z Javan              nina.javan@swmllp.com,
gabby@wsrlaw.net

ON BEHALF OF OUST: Kenneth G. Lau        Kenneth.g.lau@usdoj.gov

ON BEHALF OF INTERESTED PARTY LINDEMANN LAW FIRM: Blake J. Lindemann
Blake@lawbl.com; Nataly@lawbl.com

OUST: United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov

ON BEHALF OF DEBTOR: Daniel J. Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;
brian@wsrlaw.net; gabby@wsrlaw.net

ON BEHALF OF OUST: Hatty K. Yip          hatty.yip@usdoj.gov



   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
      TRANSMISSION OR EMAIL:


VIA ATTORNEY SERVICE/PERSONAL DELIVERY:
CHAMBERS COPY: Honorable Sheri Bluebond, U.S. Bankruptcy Court, 255 E. Temple Street,
Suite 1534, Los Angeles, CA 90012
                      ADDITIONAL
              Case 2:18-bk-21885-BB DocSERVICE      INFORMATION
                                       79 Filed 08/07/19  Entered 08/07/19 (if necessary)
                                                                           16:18:02 Desc
                                     Main Document    Page 5 of 5
2.) SERVED VIA U.S. MAIL:
   Label Matrix for local noticing                     VWM Analytics, LLC                                   Weintraub & Selth APC
   0973-2                                              445 S. Figueroa St.                                  11766 Wilshire Blvd Ste 1170
   Case 2:18-bk-21885-BB                               Suite 3700                                           Los Angeles, CA 90025-6553
   Central District of California                      Los Angeles, CA 90071-1641
   Los Angeles
   Wed Aug 7 15:04:34 PDT 2019
   Los Angeles Division                                AT&T National Compliance Center                      American Education Services
   255 East Temple Street,                             11760 U.S. Highway One                               P.O. Box 2461
   Los Angeles, CA 90012-3332                          Mailstop: Suite 600                                  Harrisburg, PA 17105-2461
                                                       North Palm Beach, FL 33408-3029


   American Express                                    American Express National Bank                       Anne Raine
   111 8th Ave.                                        c/o Becket and Lee LLP                               690 Harbor Street, Apt. 3
   New York, NY 10011-5201                             PO Box 3001                                          Venice Beach, CA 90291-5520
                                                       Malvern PA 19355-0701


   (p)BANK OF AMERICA                                  Citi Card                                            Consolidated Edison
   PO BOX 982238                                       P.O. Box 6500                                        4 Irving Place RM 1875
   EL PASO TX 79998-2238                               Sioux Falls, SD 57117-6500                           New York, NY 10003-3502



   Consolidated Edison Company of New York, Inc        FirstService Residential                             (p)INTERNAL REVENUE SERVICE
   4 Irving Place, 14 Floor                            622 3rd Street                                       CENTRALIZED INSOLVENCY OPERATIONS
   New York, NY 10003-3502                             New York, NY 10017-6710                              PO BOX 7346
                                                                                                            PHILADELPHIA PA 19101-7346


   NYU Langone Health                                  Nelnet                                               Spectrum
   The Office of General Counsel                       Attn: Claims                                         Attn: Legal Department
   70 Washington Square South                          P.O. Box: 82505                                      400 Atlantic Street, 10th Floor
   New York, NY 10012-1019                             Lincoln, NE 68501-2505                               Stamford, CT 06901-3512


   TD Bank                                             TD Retail Card Services                              Thomas-Reuters
   Toronto-Dominion Centre                             c/o Creditors Bankruptcy Service                     633 W. 5th Street, Suite 2300
   P.O. Box 193                                        P.O. Box 800849                                      Los Angeles, CA 90071-2049
   Toronto, ON M5K 1H6                                 Dallas, TX 75380-0849


   US Department of Education c/o Nelnet               United States Trustee (LA)                           Andrew Stephen Hennigan
   121 South 13th Street, Suite 201                    915 Wilshire Blvd, Suite 1850                        690 Harbor Street, Apt. 3
   Lincoln NE 68508-1911                               Los Angeles, CA 90017-3560                           Venice, CA 90291-5520



   Nina Z Javan
   Styskal, Wiese & Melchione, LLP
   550 N. Brand Blvd.
   Suite 550
   Glendale, CA 91203-1988



                      The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                      by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
